Citation Nr: 9934874	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-46 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for relapsing 
polychondritis.

2. Entitlement to an increased rating higher for a left 
shoulder disorder, rated as 10 percent prior to April 9, 
1998, and as 20 percent from April 9, 1998. 

3.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran served from December 1968 to June 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating decision in August 1994 denied service 
connection for a right ankle disorder, hearing loss, a left 
knee disorder, polyarthritis and an eye disorder and an 
increased rating for a left shoulder disorder.  A rating 
decision in January 1995 denied service connection for 
polychondritis and fibromyalgia.  A rating decision in March 
1995 denied entitlement to a total rating by reason of 
individual unemployability.

In his notice of disagreement, and in his hearing testimony, 
the veteran explained that the various disorders for which he 
was seeking service connection were actually manifestations 
of relapsing polychondritis.  The Board has rephrased the 
issue to more accurately reflect the veteran's contentions.

The veteran testified at a Travel Board hearing at the RO in 
December 1996 before the undersigned, who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing is in the claims 
folder.

This case was remanded by the Board in June 1997 for further 
development.

A rating decision in July 1998 granted a 20 percent rating 
for the service-connected left shoulder disability as of 
April 9, 1998.  The RO then considered the appeal on this 
issue satisfied because the 20 percent rating was the maximum 
under Diagnostic Code 5203.  However, the veteran has not 
withdrawn this issue from appeal, and it will be addressed by 
the Board in this decision.  AB v. Brown, 6 Vet.App. 35 
(1993).


FINDINGS OF FACT

1.  The veteran's relapsing polychondritis had its onset 
during service.

2.  Prior to April 9, 1998, and from April 9, 1998, the left 
shoulder disorder was manifested principally by frequent 
dislocations with increased impairment of function due to 
these painful exacerbations.

3.  The appellant's service-connected relapsing 
polychondritis precludes him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran's relapsing polychondritis was incurred 
during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).

2.  Prior to April 9, 1998, the criteria for a rating of 20 
percent for service-connected left shoulder disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Code 5203 (1999).

3.  From April 9, 1998, the criteria for a rating in excess 
of 20 percent for service-connected left shoulder disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5203 (1999).

4.  The appellant's service-connected disabilities do prevent 
him from securing or following a substantially gainful 
occupation without regard to advancing age.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The examination prior to the veteran's service entry 
disclosed no pertinent abnormality.  A Medical Evaluation 
Board  report prepared in November 1983 disclosed that in 
February 1982, he injured his left shoulder and recently he 
had "falling out" more often.  He had a feeling of 
instability when performing certain tasks.  At this time he 
had full range of motion.  It was reported that he was first 
seen in February 1983 with ligamentous laxity and voluntary 
subluxation of both shoulders.  When seen in March 1983, he 
still had mild to moderate painful subluxation.  On 
examination, he had a mild to moderate amount of laxity in 
all dimensions.  The examiners thought that he would require 
a permanent physical profile because of the chronic 
subluxating shoulders.

The post- service medical record reflects treatment for 
relapsing polychondritis from 1991.  On VA examination in 
July 1994, flexion of the left shoulder was 0 to 180 degrees; 
rotation was 0 to 90 degrees, bilaterally; and abduction was 
0 to 135 degrees.  

In his testimony before the undersigned in December 1996, the 
veteran indicated that his left shoulder became dislocated 
periodically; that the shoulder was very painful when it 
dislocated; that carrying heavy objects caused the shoulder 
to dislocate; and that he had quite a bit of weakness in the 
shoulder.

The veteran received a VA joint examination in April 1998.  
He referred to the injuries to his right ankle, left knee, 
and left shoulder during service and said he began having 
polyarthritis in 1984 or 1985.  Every one of his joints hurt.  
He claimed pain, weakness, stiffness, swelling, heat and 
redness, instability, giving way, locking, fatigability, and 
lack of endurance as a result of the left shoulder condition.  
He took medication on a daily basis.  He had flare-ups once a 
month.  He had a 15 percent functional impairment during a 
flare-up.   Once every three or four months he had 
dislocation of the left shoulder which he could put back in 
by himself.  He complained of inflammatory arthritis 
involving his eyes, ears, and noise with generalized joint 
pain.  

The veteran was right handed.  He had objective evidence of 
pain on motion.  There was no edema, effusion or instability.  
There was no tenderness, redness, or heat.  There was no 
abnormal movement but he did have guarding of movement.  
There was no ankylosis but he did have crepitus of the left 
shoulder.  Forward flexion was to 164 degrees and abduction 
was to 166 degrees.  External rotation was to 84 degrees and 
internal rotation was to 83 degrees.  The diagnosis was 
degenerative joint disease of the knees, ankles, and shoulder 
with polyarthritis.  He had a chronically dislocating left 
shoulder with loss of function due to pain. 

The veteran received a VA examination in October 1998.  The 
examiner thoroughly reviewed the medical history and records.  
Statements from both VA and private physicians were reviewed.  
He noted the veteran's left shoulder dislocated every 3-4 
months and he was able to reposition it without seeing a 
private physician.  He had fairly constant flare-ups of pain 
about every month.  He had injured his ankle in 1978 and his 
left knee in 1983.  In approximately 1984 or 1985, he had 
noted the onset of pain in multiple joints.  His private 
physician had followed him from 1991.  The veteran's father 
had a similar condition and it could be assumed to be a 
hereditary condition.  

There had been progressively severe pain in multiple joints 
which was associated with relapsing polychondritis (the 
hereditary component of his illness.)  The condition was 
known to be progressive involving various cartilaginous areas 
in the veteran's body.  He was already showing evidence of 
cartilaginous involvement of the nose, ears, and possibly the 
trachea.  These areas became actively symptomatic when the 
flare-ups of arthritis and chondritis were pronounced.  In 
the 1994 VA examination, he had diffuse arthritis, including 
the knees, hands, ribs, and back associated with generalized 
inflammation of the cartilaginous structures.  Another area 
of potential complication was his eyes where examination 
showed inflammation of the scleral coat of the eye and the 
history was suggestive of deeper inflammation of eye known as 
uveitis.  

The examiner reported that the veteran's private physician 
had repeatedly found pain and tenderness in the metacarpal 
phalangeal joints of the hands and wrist, knees, and ankles.  
Range of motion of the hips was limited.  Treatment was 
primarily rest and taking nonsteroidal anti-inflammatory 
agent medications.  He had been advised not to work in order 
to protect his joints from further deterioration.  He had 
been advised to rest in a horizontal position for 14 hours a 
day.  He was considered totally unable to work anywhere 8 
hours a day even if the work was light or sedentary.  The 
prognosis for him to return to work was extremely poor.  He 
was considered to be totally and permanently disabled because 
of polyarthritis with relapsing polychondritis, a condition 
which can be caused by injury, which was the case with the 
veteran.  The examiner indicated that the underlying cause of 
the veteran's disability and inability to work was the 
relapsing polychondritis.  It was the examiner's opinion that 
the veteran was severely disabled because of an incurable 
chronically recurring disease of the cartilaginous areas in 
his body, particularly the joints.  It was also his opinion 
that the condition was first manifested during active service 
and the nature and extent the symptomatology was attributable 
to the condition known as relapsing polychondritis.

Records from the Social Security Administration disclose that 
the veteran has been awarded disability benefits. 


Service connection for relapsing polychondritis.

Legal Analysis.

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection is established by presenting evidence of 
1) a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and 3) a nexus, or link, 
between the in- service disease or injury and the current 
disability as provided by competent medical evidence. See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

There is no medical evidence of relapsing polychondritis per 
se in the service medical records.  However, there is medical 
opinion that the polychondritis was first manifested in 
service.  In October 1998, a VA examiner expressed this 
opinion after thoroughly reviewing the record, including the 
statements of VA and private physicians.  With application of 
the benefit of the doubt rule, the Board finds that service 
connection is warranted for relapsing polychondritis.  In 
reaching this decision, the Board will not address the 
question of current manifestations of the relapsing 
polychondritis.  This question is more appropriately 
addressed when the matter of the proper rating for relapsing 
polychondritis is considered by the RO.

Increased rating for left shoulder disorder.

Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service connected low 
back and right wrist disorders, and therefore he has 
satisfied the initial burden of presenting  well-grounded 
claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations.   
There is no indication of additional medical records that the 
VA failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record  and 
to explain the reasons and bases for its conclusion.

The veteran's (minor) left shoulder disorder has consistently 
been rated under Diagnostic Code 5203 which provides with 
malunion of the clavicle or scapula, or nonunion without 
loose movement, a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  38 C.F.R. § 4.71a, DC 5203.

Diagnostic code 5201 provides for a 30 percent rating for the 
minor extremity with limitation of motion of the arm to 25 
degrees from the side. 

38 C.F.R. § 4.70, Plate I shows that normal shoulder forward 
flexion is from 0 degrees to 180 degrees.  Normal shoulder 
abduction is from 0 degrees to 180 degrees.  Normal external 
rotation is from 0 degrees to 90 degrees.

The RO granted the veteran an increased rating of 20 percent 
from April 9, 1998 under Diagnostic Code 5203 based on the 
chronic dislocations of the shoulder and loss of function due 
to pain.  This is the highest available rating for the minor 
shoulder under this diagnostic code.  On the VA examination 
in April 1998, he had some slight limitation of motion but 
nor nearly enough to warrant a higher rating under Diagnostic 
Code 5201.  With respect to the rating prior to April 1998, 
having considered the pertinent medical evidence, as well as 
veteran's statement and testimony, and with application of 
the benefit of the doubt rule, the Board concludes that the 
disability picture was essentially the same as it was after 
that date.  That is, the shoulder chronically dislocated and 
was particularly painful when this occurred.  Accordingly, a 
20 percent rating is also warranted prior to April 9, 1998. 

The RO considered functional loss due to flare-ups under §§ 
4.40 and 4.45 when assigning the 20 percent rating.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's left shoulder 
disability.  There is no persuasive evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this disorder that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.

Individual Unemployability.

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  38 C.F.R. §§ 3.340, 4.16 (1999).

VA will grant a total rating for compensation purposes based 
on unemployability (TRIU) when the evidence shows that a 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).

In Hatlestad v. Derwinski, 3 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991) (O.G.C. Prec. 
75-91), 57 Fed. Reg. 2317 (1992).  The Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and precedent opinions of the Chief Legal Officer of VA. 38 
U.S.C.A. § 7104(c).

As indicated above, service connection has been granted for 
relapsing polychondritis.  There is medical opinion by the VA 
physician who examined the veteran in October 1998 to the 
effect that the disease renders the veteran totally and 
permanently disabled.  Although a disability evaluation has 
not been assigned for the relapsing polychondritis, the 
evidence in this case establishes that the veteran meets the 
above subjective criteria and is determined to be unable to 
secure and follow a substantial gainful occupation due to 
service connected disability.  


ORDER

Service connection is granted for relapsing polychondritis.  

Prior to April 9, 1998, an increased rating for the left 
shoulder disorder is granted, in accordance with the criteria 
that govern the payment of monetary benefits.

Prior to April 9, 1998, an increased rating for the left 
shoulder disorder is denied.  

Entitlement to a total rating by reason of individual 
unemployability is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

